Citation Nr: 0802327	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) with depression, currently rated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an initial 
evaluation of 50 percent for PTSD effective April 27, 2005.


FINDING OF FACT

The veteran's symptoms for PTSD are not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 50 percent 
at any time after the claim was filed, staged ratings are 
inappropriate here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 50 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 70 percent rating on the basis of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The March 2005 report by Dr. Hoeper and the July 2005 VA 
examination both lead the Board to conclude that the 
veteran's symptoms comport with no higher than a 50 percent 
rating.  Dr. Hoeper noted the veteran's nightmares, at least 
twice per week.  He noted occasional panic attacks, auditory 
hallucinations two to five times per week, and visual 
hallucinations of shadowy figures one to two times per day.  
The veteran is unable to sustain social relationships and is 
had a moderately compromised ability to sustain work 
relationships.  Dr. Hoeper prescribed medications to block 
nightmares, reduce panic attacks and anxiety, and relieve 
depressive symptoms.

The July 2005 VA examiner noted rage episodes, fear of 
crowds, chronic fatigue following chronic sleep disturbance, 
social isolation, chronic anxiety, mood disturbance, and 
hallucinations.  There were no hallucinations during the 
examination.  The examiner described the veteran as a good 
historian with appropriate thought processes, unimpaired 
judgment, and normal abstract thinking.  There were no panic 
attacks, no suicidal/homicidal ideation, and moderate memory 
impairment.

Both Dr. Hoeper and the VA examiner assigned a global 
assessment of functioning (GAF) score of 35.  A GAF score of 
35 denotes:  some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).

In addition, the veteran's symptoms, as described in the 
records of treatment and examination, do not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, required for a 70 percent rating, or total 
occupational and social impairment, required for a 100 
percent rating.  The veteran has been married for 
approximately 40 years.  He told the VA examiner that his 
wife put up with a lot but that the relationship was good.  
He also reported good relationships with his children.  The 
veteran was employed with the North Carolina Department of 
Transportation until July 2005.  That agency submitted 
information indicating that termination of employment was due 
to retirement.  There is no evidence in the record suggesting 
that the veteran is unemployed due to his PTSD symptoms.

Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b)(1) (2007) indicate 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Although the veteran has 
reported to periodic treatment appointments, there have been 
no hospitalizations.

Marked interference with employment due to PTSD has not been 
shown either.  The veteran worked for the North Carolina 
Department of Transportation for approximately 17 years 
before retiring in 2005.  There is no evidence of 
interruptions in his employment.

In light of the above, a higher initial rating is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
May 2005 letter describing the evidence needed to support the 
veteran's claim was timely mailed well before the July 2005 
rating decision that granted service connection.  The veteran 
was also provided with information concerning effective dates 
of awards, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (since the degree of disability and effective date 
of the disability are part of a claim for service connection, 
VA has a duty to notify claimants of the evidence needed to 
prove those parts of the claim), in April 2006, shortly after 
this decision was issued.  Although this notice was not given 
before the July 2005 rating decision, once the veteran filed 
a notice of disagreement with the initial rating, he was 
properly provided with information concerning the disability 
evaluation criteria in the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


